UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1727


RUSSELL F. WALKER,

             Plaintiff - Appellant,

             v.

HOKE COUNTY BOARD OF ELECTIONS; NORTH CAROLINA STATE
BOARD OF ELECTIONS,

             Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-00078-CCE-JLW)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell F. Walker, Appellant Pro Se. Brian Collins Fork, Charles Foster Marshall, III,
Craig Daniel Schauer, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD,
Raleigh, North Carolina; James Bernier, Jr., NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Russell F. Walker appeals the district court’s order dismissing his complaint for

failure to state a claim for relief. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Walker v. Hoke

Cnty. Bd. Of Elections, No. 1:17-cv-00078-CCE-JLW (M.D.N.C. June 8, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                             AFFIRMED




                                            2